Citation Nr: 1731566	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative changes, left hip, to include as secondary to the service-connected back disability.

2.  Entitlement to service connection for degenerative changes, left hip, to include as secondary to the service-connected back disability.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for lipoma, right triceps, to include as secondary to the service-connected shoulder disability.

5.  Entitlement to service connection for shortened leg (right), to include as secondary to the service-connected back disability.




REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has rephrased the issues to better reflect the claims on appeal.  Specifically, the Board construes the January 2008 Form 9 as a notice of disagreement (NOD) with the September 2007 rating decision for the denial of hearing loss.  Therefore, the claim is original and not a claim to reopen.

The issues of entitlement to service connection for a left hip disability, hearing loss, right triceps disability, and right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a left hip disability was last finally denied by the RO in September 2006. 

2.  The additional evidence received since the September 2006  RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left hip disability.


CONCLUSIONS OF LAW

1. The unappealed September 2006 RO decision which denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.1103 (2016). 

2. Additional evidence received since the September 2006 RO decision is new and material, and the claim for a left hip disability is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, while the RO found that new and material evidence has not been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001). 

As noted above, service connection for a left hip disability was last finally denied by the RO in September 2006, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Here, the Veteran did not submit any new and material evidence within the year following the September 2006 RO decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The Veteran's claim was initially denied by the RO in September 2006 on the basis that he was not shown to have a chronic left hip disability that was related to service.  In order for the claim to be reopened, new and material evidence must have been added to the record since the September 2006 decision that showed a nexus to service. 

Relevant evidence submitted and obtained since the September 2006 rating decision includes the Veteran's statement that his left hip disability is due to his now service-connected back disability.  The Veteran's nexus statement that his left hip disability is related to a service-connected disability is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513. 

This evidence addresses the basis for the previous denial and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened.


REMAND

The Board must remand the case for additional procedural and evidentiary development.

Regarding the claims of service connection for left hip, lipoma of the right tricep and right leg disability, remand is required for an examination.  The Veteran's STRs (service treatment records) reflect that he complained of hip pain in January 1975, July 1975 and April 1976.  He was diagnosed with lumbar strain and a bruised hip when he fell.  (See July 1975 STR).  As the Veteran claims these disabilities are direct and/or secondary to his service-connected shoulder and back disabilities, he should be afforded an examination on a secondary basis for these matters.

With regard to hearing loss, an undated STR reflects a provisional diagnosis of hearing loss.  Pure tone thresholds, in decibels, at 500 Hz, 1000 Hz, 2000 Hz, 4000 Hz, were as follows: 30, 45, 40, and 45 for the right ear; and 25, 25, 15, and 20 for the left ear.  A remand is required for an examination.  The Veteran essentially contends that he had hearing loss in and since service and/or aggravation of hearing loss.  The Veteran is competent and credible with regard to his assertions, and should therefore be afforded an examination to determine the nature and etiology of hearing loss.  The Veteran should be afforded one more opportunity to attend a VA examination upon proper written notice of the scheduled examination.

The claims file does not contain medical treatment records from the Veteran's incarceration from November 2003 to October 2005.  On remand, the Veteran should be requested to provide a release for all prison medical treatment records.  

The case is also remanded for the AOJ to consider in the first instance for the evidence that was associated with the claims file after the issuance of the statement of the case (SOC) in April 2013.

Additionally, any updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records and associate them with the electronic claims file.

2.  Contact the Veteran and have him provide a release for all Arizona County Prison medical treatment records from November 2003 to October 2005.  The RO should obtain all available treatment records.

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current hearing loss; left hip; lipoma of the right tricep; and right leg disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided. 

The examiner must elicit a full history from the Veteran and consider the lay statements of record.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must provide all relevant diagnoses of hearing loss, left hip, lipoma of the right tricep and right leg disabilities.

Second, the examiner must provide an opinion regarding each diagnosed disability regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disability manifested in service or is otherwise related to his military service.

Third, the examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or more) that each diagnosed disability (ies) is either caused by or permanently aggravated by service-connected disabilities, to include but not limited to, the service-connected shoulder and back disabilities.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016).

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


